PER CURIAM.
This cause came here both by appeal and writ of error from order entered in the District Court for the Southern District of New York. Moritz Neuberger having filed a petition for naturalization, the same duly came on for hearing in the court below- After hearing, said court entered an order declaring that “said petition is hereby denied.” Thereupon said Moritz Neuberger took an appeal and a writ of error.
Questions Certified.
.(1) Has the Circuit Court of Appeals jurisdiction to review the order of the District Court denying the petition to be admitted to citizenship in the United States?
If the answer to the first question is in the affirmative:
(2) Is an appeal the appropriate remedy for obtaining such review?
(3) Is a writ of error the appropriate remedy for obtaining such review?